Exhibit 10.1

 

Equity Transfer Agreement of

 

Tianjin Zhonghe Auto Sales and Service Co., Ltd.

 

100% Stock Rights

 

Between

 

Tianjin Binhai Shisheng Trading Group Co., Ltd.

 

And

 

Wuxi Huitong Automobile Sales and Service Co., Ltd.

 



 

 

 

2016 Tianjin China

 

1 Equity Transfer Agreement

 

The Equity Transfer Agreement is signed in Tianjin on Jun 1st, 2016 by and
between the two parties:

 

Party A: Tianjin Binhai Shisheng Trading Group Co., Ltd., the equity transferor,
with Business Registration No. 120000000000542, registered address of 11-102
Room, No.9 of Tengfei Road, Tianjin development Area, Tianjin, China and
official company representative of Cheng Weihong.

 

Party B: Wuxi Huitong Automobile Sales and Service Co., Ltd., the equity
transferee, with Business Registration No. 320200000116704, registered address
of west of Xinyang Road, north of Xixian Road, east of Xiexin creek and south of
Jincheng Road, Tianjin, China and official company representative of Wu
Xiangyang.

 



 1 

 

 

Herein:

 

1. Tianjin Zhonghe Automobile Sales and Service Co., Ltd. (hereinafter referred
to as “Target Company”) is a limited liability company that was registered in
accordance with the laws of People's Republic of China on September 19th, 2010
in Airport Economic Zone of Tianjin, China. The Company’s registration No. is
120192000068407, registered address is No.8 of Huanhexi Road, Airport Economic
Zone of Tianjin, and official company representative is Cheng Weihong. The
Target Company’s business scope includes: Sales of motor vehicles (excluding
small passenger cars), automobile exhibition service; warehousing services,
network information consulting service, international trade and related
consulting services, exhibition hall rental, automobile accessories service,
office supplies and daily general merchandise sales, international freight
forwarding services (sea, land and air), property insurance, short-term health
insurance and accidental injury insurance, liability insurance, car agency
related service, and advertising business.

 

2. Target Company is the property holder of Airport International Auto Mall,
which is located at No.8 of Huanhexi Road, Airport Economic Zone of Tianjin,
China.

 

3. Hezhong (Tianjin ) International Development Co., Ltd.is the original owner
of the Target Company, with whom Party A signed Equity Transfer Agreement on
November 30th 2013 to acquire 100% equity interest in Target Company which was
previously owned by Hezhong (Tianjin) International Development Co., Ltd. On the
execution date of this agreement, Party A legally owns 100% equity interest in
the Target Company, and has the rights to dispose the ownership in the Target
Company.

 



 2 

 

 

In accordance with the General Principles of Civil Law of the People's Republic
of China, Company Law of the People's Republic of China and Contract Law of the
People's Republic of China and other relevant laws, and regulations and policy
documents, the two Parties, through friendly negotiations, reached the agreement
which Party A shall transfer its 100% equity interest in the Target Company to
Party B and the two parties will mutually execute the agreed upon terms.

 

Section 1 Equity Interest Transfer

 

The transferor will transfer 100% equity interest in the Target Company to the
transferee. After the execution of this agreement, Party B will become the sole
owner of the Target Company. Party A will no longer hold any equity interest in
the Target Company after this tranction.

 

Section 2 Equity Transfer Price and Payment

 

(1) Party A hereby agrees to transfer 100% equity interest in Target Company to
Party B at a total price of RMB 410 Million ONLY (RMB Four Hundred and Ten
Million Yuan Only).

 

(2) The two Parties hereby agree to make payments of Equity Transfer Price in
accordance with the following:

 

(1) Within 30 days after signing of the agreement, Party B shall pay the balance
of equity transaction of RMB169,938,192 to Party A;

 



 3 

 

 

(2) According to the agreed upon installment terms in the previous acquisition
of Target Company from Hezhong (Tianjin) International Development Co., Ltd. by
Party A, through the execution date of this agreement, Party A owes Hezhong
(Tianjin) International Development Co., Ltd. RMB240,061,808 unpaid debt balance
(including the principal and interest). After this agreement is signed, the
unpaid debt balance should be directly paid to Hezhong (Tianjin) International
Development Co., Ltd. by Party B instead of by Party A. The detail payment terms
should be clearly stated in Debt Transfer Agreement which was signed by Party A,
Party B and Hezhong (Tianjin) International Development Co., Ltd.

 

Section 3 Transfer of Control

 

On the execution date of this agreement, Party A and Party B will pursue all the
necessary procedures in accordance with the company’s management procedures to
handle the information exchange related to the equity transfer to effect the
Company’s transfer of control.

 

Section 4 Bearing of Transaction Costs

 

(1) Party A and Party B shall both confirm that any tax obligations triggered by
this equity transfer be borne and paid by both parties according to the
requirements of the laws and regulations.

 

(2) Party A and Party B shall bear their own costs incurred related to this
transaction including the costs for services provided by any third party service
providers, in accordance with the relevant agreements.

 



 4 

 

 

Section 5  Guarantee and Commitment by Party A

 

(1) Party A guarantees that signing and performing this agreement would neither
be limited by the party A’s own conditions nor lead to any violations of Party
A’s articles of association, resolution of shareholders' meeting or the board of
directors of the first part of the of the company, the shareholders or the board
of directors, judgment, ruling, the government orders, laws, regulations and
contracts.

 

(2) Party A guarantees that it has complete independent rights and has
legitimate, effective and complete rights in disposing the company's 100% equity
interest, which has not previously been taken any coercive measure by any
authority. If any third party claims its right to Party A's transferring the
ownership rights, Party A shall be responsible for settling such claims.

 

(3) Party A guarantees that prior to Party B’s obtaining the actual control of
the Target Company, there will be no replacement or misappropriation of the
Target Company’s assets, and no significant changes in the nature of the
company's assets, and will not engage in business unrelated to the scope of
business. Without Party B's permission, Party A is not permitted to sign any
documents or make any disbursements under the name of Target Company.

 



 5 

 

 

(4) Any civil liabilities of the Target Company arising from the undisclosed
external borrowings and guarantees to Party B before the Company’s transfer of
control shall be borne by Party A.

 

Section 6 Guarantee and Commitment of Party B

 

(1) Party B hereby guarantees that all the documents and materials submitted to
Party A for the purpose of signing this Agreement are true and complete and has
sufficient capital to perform the acquisition and payment obligations agreed
upon in this agreement.

 

(2) Party B guarantees that signing and performing this agreement would neither
be limited by the party B’s own conditions nor lead to any violation of Party
B’s articles of association,resolution of shareholders' meeting or the board of
directors of the first part of the of the company, the shareholders or the board
of directors, judgment, ruling, the government orders, laws, regulations and
contracts.

 

(3) Party B agrees to purchase 100% of equity interest in the Target Company
under the conditions described in this agreement, and shall bear corresponding
responsibilities and obligations as agreed.

 

(4) Any debt arose by the Target Company after the Company’s transfer of control
should be the obligation of Target Company or Party B and shall not be borne by
Party A.

 



 6 

 

 

Section 7 Responsibilities of Contingent Liabilities

 

If Party A fails to disclose contingent liability of Target Company to Party B,
which leads to losses or damages to Target Company or Party B after the
Company’s transfer of control, Party A shall be responsible for the losses and
damages.

 

Section 8  Liability for Breach of the Agreement

 

(1) If Party A fails to fulfill the duties of transferring the control in the
Target Company according to the agreement, or breach any provisions in this
agreement or Party A's promises, Party B may choose to continue fulfilling this
agreement or may choose to terminate this agreement, and can collect from Party
B liquidated damages in the amount of 10% of the Equity Transfer Price.

 

(2) If Party B fails to pay the Equity Transfer Price according to the
agreement, or breach any terms in this agreement or Party B's promise, Party A
may choose to continue fulfilling this agreement or may choose to terminate this
agreement, and can collect from Party A liquidated damages in the amount of 10%
of the Equity Transfer Price.

 

Section 9 Modifications, Cancellation and Termination of the Agreement

 

(1) Party A and Party B may modify, cancel or terminate this agreement through
mutual agreements.

 

(2) In the case that the agreement is cancelled or terminated, the two Parties
shall mutually make necessary steps in regards with completing the cancellation
or termination of this agreement. If such arrangements cannot be agreed upon,
the cancellation or termination will be proceeded in accordance with the
relevant laws and regulations.

 



 7 

 

 

Section 10  Notice and Letter of Service

 

(1) Any notice or other written letter issued under this agreement from one
party to the other party shall be sent to the following address and contact
information in the form of Express Mail Service (EMS) besides face to face
handover:

 

Party A: Tianjin Binhai Shisheng Trading Group Co., Ltd.

 

Address: 11-102 Room, No.9 of Tengfei Road, Tianjin development Area

 

Recipient: Cheng Weihong

 

Part B: Wuxi Huitong Auto Sales and Service Co., Ltd.

 

Address: West of Xinyang Road, north of Xixian Road, east of Xiexin creek and
south of Jincheng Road

 

Recipient: Wu Xiangyang

 

(2) If the notice and letter are sent by Express Mail Service (EMS), the date
received should be considered as the 3rd day after the receiving office received
the notice and letter.

 

(3) Any party shall notify the other party in writing in case of any changes in
the contact information and address.

 



 8 

 

 

Section 11 Jurisdictions and Dispute Resolution

 

(1) The act in this Equity Transfer Agreement are subject to the laws of the
people's Republic of China.

 

(2) Any disputes related to the interpretation or performance of this agreement
should be first settled through negotiation by the two parties. If disputes
cannot be resolved after negotiations, the two parties should pursue seeking a
court resolution under the jurisdiction where the agreement is executed. The
legal fees and costs related to the litigations shall be borne by the losing
party.

 

Section 12 Effectiveness of the Contract and Miscellaneous

 

(1) This Agreement shall become effective after Party A and Party B seal.

 

(2) This agreement is made in six copies, each party holding three copies, each
of which has the same legal effect.

 

 

  Party A:          Party B:

 

 

9